PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Rosario, Israel
Application No. 16/263,480
Filed: January 31, 2019
For: DRAIN STOPPER WITH REMOVABLE DEBRIS TRAP

:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition under the unintentional provisions of 37 CFR 1.137(a), filed April 28, 2021, to revive the above-identified application.

There is no indication that the petition is signed by a registered patent attorney or patent agent of record.  However, in accordance with 37 CFR 1.34, the signature of Andrew S. Rapacke appearing on the correspondence shall constitute a representation to the United States Patent and Trademark Office that he or she as appropriate is authorized to represent the particular party on whose behalf he or she as appropriate acts.

The petition is GRANTED.

This application became abandoned for failure to timely pay the issue on or before December 23, 2020, as required by the Notice of Allowance and Fee(s) Due, mailed September 23, 2020, which set a period for reply of three months.  Accordingly, the date of abandonment of this application is December 24, 2020.  A Notice of Abandonment was mailed January 08, 2021.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of payment of the issue fee of $250 , and corrected drawings, (2) the petition fee of 525; and (3) a proper statement of unintentional delay.  

This application is being referred to the Office of Data Management for further processing into a patent. 









/KIMBERLY A INABINET/Paralegal Specialist, OPET